Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, claims 1-8, 12-16, 19-25 and 28-31 in the reply filed on 4/7/2022 is acknowledged.
Claims 23-27 are allowable. The restriction requirement between species A and B, as set forth in the Office action mailed on 2/7/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A and B is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 11, “electrodein” should be changed to “electrode in”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US Pub. No. 2019/0207150 A1), hereafter referred to as Kwon.

As to claim 1, Kwon discloses a display device (figs 1-2, [0011]-[0012]) comprising:
a display area (DA) located over a substrate (110), the display area (DA) including a plurality of pixels (PA) of which each includes a first electrode (CE), a second electrode (AE), and an intermediate layer (EL) including an emission layer ([0034]) and arranged between the first electrode (CE) and the second electrode (AE); 
a pixel-defining layer (130) covering edges of the first electrode (CE) of each of the plurality of pixels (PA); 
a first spacer (140) arranged on the pixel-defining layer (130) and including a first portion (upper portion) and a second portion (lower portion), and the second portion (lower portion) of the first spacer (140) being arranged between the first portion (upper portion) of the first spacer (140) and the substrate (110); and 
a first hole (IS) arranged apart from the first electrode (CE) in the display area (DA), the first hole (IS) being formed in the second portion (lower portion) of the first spacer (140) and the pixel-defining layer (130), 
wherein the first hole (IS) has a first upper end (upper end of IS on the left side of the hole) and a second upper end (upper end of IS on the right side of the hole), a first height of the first end from the substrate (height of end of hole IS on left side to the substrate 110) being different from a second height of the second end from the substrate (height of end of hole IS on right side to the substrate 110).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee (US Pub. No. 2018/0261797 A1).

As to claim 8, Kwon discloses the display device of claim 1 (paragraphs above).
Kwon does not disclose the material of the first spacer, however, teaches that the pixel definition layer (130) may include polyimide ([0072]).
Nonetheless, Lee discloses wherein a material of a first spacer (fig 4, spacer 130) may include polyimide ([0056]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the spacer of Kwon from polyimide as taught by Lee since polyimide is a common material used in display devices because of its good insulating properties as well as ease of deposition and patterning and light blocking characteristics. 

As to claim 28, Kwon discloses a display device (figs 1-2, [0011]-[0012]), comprising:
a display area (DA) located over a substrate (110), the display area (DA) including a plurality of pixels (PA) of which each includes a first electrode (CE), a second electrode (AE), and an intermediate layer (EL) including an emission layer ([0034]) and arranged between the first electrode (CE) and the second electrode (AE); 
a pixel-defining layer (130) covering edges of the first electrode (CE) of each of the plurality of pixels (PA);  
a spacer (140) arranged on the pixel-defining layer (130); 
a hole (IS) arranged apart from the first electrode (CE), the hole being formed in the spacer (140) and the pixel-defining layer (130), 
wherein the intermediate layer and/or the second electrode are located inside of the hole (AE is in IS) and on a top of the spacer (140), and the intermediate layer and/or the second electrode are not connected between the inside of the hole and the top of the spacer (AE is not connected inside hole IS and on top of spacer 140). 
Kwon does not disclose a thin-film encapsulation layer arranged on the pixel-defining layer and the spacer and including a first inorganic encapsulation layer, a second inorganic encapsulation layer, and an organic encapsulation layer located between the first inorganic encapsulation layer and the second inorganic encapsulation layer. 
Nonetheless, Lee discloses a thin-film encapsulation layer (300B) arranged on a pixel-defining layer (120) and a spacer (130) and including a first inorganic encapsulation layer (310), a second inorganic encapsulation layer (330), and an organic encapsulation layer (320) located between the first inorganic encapsulation layer (310) and the second inorganic encapsulation layer (330).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a thin film encapsulation structure in the display device of Kwon as taught by Lee since this provides improved protection of the sensitive organic emission layers of the display while allowing for flexibility and decreased display thickness. 

As to claim 29, Kwon in view of Lee disclose the display device of claim 28 (paragraphs above).
Lee further discloses wherein the first inorganic encapsulation layer is continuously located in the pixels and the top of the spacer (fig 5B, layer 310 on spacer 130 and pixel area defined by the PDL 120). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the inorganic encapsulation layer of Lee continuously on the structure of Kwon since this will prevent moisture or oxygen from contaminating the organic emission elements of the display. 

As to claim 30, Kwon in view of Lee disclose the display device of claim 28 (paragraphs above).
Lee further discloses wherein the organic encapsulation layer fills an entire inside of a hole (fig 5B, organic encapsulation layer 320).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic encapsulation layer of Lee to completely fill an entire inside of the first hole of Kwon since this will provide a level upper surface for the formation of a touch sensitive device.  

As to claim 31, Kwon in view of Lee disclose the display device of claim 28 (paragraphs above).
Kwon further discloses a non-display area located outside the display area (fig 1, NDA outside of DA), 
wherein the spacer and the hole are located in the display area and/or the non-display area (fig 2, spacer 140 and hole IS in DA). 

Allowable Subject Matter
Claims 23-27 are allowed.
Claims 2-7 and 9-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest wherein the first portion of the first spacer has a width increasing toward the substrate and the second portion of the first spacer has a width decreasing toward the substrate, as recited in claim 2.  Claims 3-7 and 12-22 are objected to because of their dependence on claim 2.  The prior art of record fails to teach or suggest wherein the first hole extends into the second planarization layer as recited in claim 9.  Claims 10-11 are objected to because of their dependence on claim 9.  The prior art of record fails to teach or suggest a second spacer located on the pixel-defining layer in the non-display area, including a material the same as that of the first spacer, and including a first portion and a second portion, the first portion of the second spacer having a width increasing toward the substrate, and the second portion of the second spacer being arranged between the first portion of the second spacer and the substrate and having a width decreasing toward the substrate, as recited in claim 23.  Claims 24-27 are objected to because of their dependence on claim 23.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0122877 A1; US US2016/0013438 A1; US 2016/0013436 A1; and US2013/0099218 A1 are pertinent prior art references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/2/2022